Citation Nr: 1032016	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-35 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active service from September 1974 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter in August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A total disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  
The central inquiry is "whether the veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of education, 
special training and previous work experience, but not to his age 
or any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Service connection is in effect for asthma, rated as 30 percent 
disabling, low back injury, rated as 20 percent disabling, left 
shoulder injury, rated as 20 percent disabling and residuals of 
right knee injury, rated as 10 percent disabling.  The combined 
evaluation for the Veteran's service-connected disabilities is 60 
percent.  Thus, the schedular criteria for TDIU are not met.  

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned on a different 
basis.  It is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  Therefore, at the RO level, rating 
boards are to submit to the Director, Compensation and Pension 
service, for extraschedular consideration, all cases of veterans 
who are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2009).  The rating board is to include in its 
submission a full statement as to the veteran's service- 
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the issue.  
38 C.F.R. §§ 3.321, 4.16(b) (2009).

A May 2006 VA examination noted an impression of primary 
unemployability due to multiple orthopedic complaints, including 
low back pain, a left shoulder injury and a right knee injury, 
and the Veteran's asthma, which limited his walking when he 
worked in construction and on air condition and heating units.  
The examiner opined that the Veteran would be employable at a 
desk job.

In December 2009, a VA physician opined that the Veteran is 
unable to do any heavy manual labor.  The examiner stated that 
the Veteran has the ability to do sendentary work that does not 
involve repetitive heavy lifting, bending, stooping, climbing, 
crawling or kneeling.  The examiner noted that the availability 
of this work is unknown, as is the Veteran's level of training 
for such work.

The May 2006 and December 2009 VA examinations suggest that there 
is medical evidence of unemployability due to service-connected 
disabilities.  However, because the Veteran does not meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a),  a 
total rating based on unemployability could not be assigned prior 
to referral to the Director of Compensation and Pension for 
consideration of whether an extraschedular evaluation would be 
warranted under 38 C.F.R. § 4.16(b).  The Board is prohibited 
from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the 
first instance without ensuring that the claim is referred to 
VA's Director of Compensation and Pension for consideration of an 
extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  

In addition, the Board notes that the prior remand directed the 
RO to obtain any pertinent documents regarding Workers' 
Compensation and Social Security benefits.   A September 2009 
letter to the Veteran requested that he provide any information 
regarding Social Security and Workers' Compensation benefits.  
The Veteran did not respond.  Given the importance of such 
records in determining the Veteran's employability, the AMC/ RO 
should contact the Veteran once again to request information 
regarding SSA and Workers' Compensation records.  The AMC/ RO 
should secure the Veteran's authorization for any outstanding 
records and should obtain such documents and associate them with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that 
he clarify whether he has been in receipt of 
Social Security and workers' compensation 
benefits.  The Veteran should be requested to 
submit authorization for those records.

2.  Thereafter, the RO should review any 
information obtained.  If there remains 
insufficient evidence to award the Veteran 
TDIU, then consideration shall be given to 
affording a social and industrial survey for 
the purpose of ascertaining the cumulative 
impact of the Veteran's service-connected 
disabilities on his unemployability. The 
examiner must evaluate and discuss the effect 
of all of the Veteran's service-connected 
disabilities (to include, but not limited to, 
his asthma and low back, left shoulder, and  
right knee disabilities) jointly on the 
Veteran's employability. The examiner should 
opine as to whether the Veteran's service- 
connected disabilities, without consideration 
of his nonservice-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  

3.  Thereafter, the RO should submit the 
Veteran's claim to VA's Director of 
Compensation and Pension for consideration of 
entitlement to a TDIU under 38 C.F.R. 
§ 4.16(b).

4.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and should have an 
applicable opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


